DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 21-40, filed on 7/13/2021, are pending in this application.


Terminal Disclaimer
The terminal disclaimer filed 9/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,409,809, has been reviewed and is accepted. The terminal disclaimer has been recorded.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record,  Naibo et al. (US Patent 9,135,583 B2) and Yan et al. (US Patent 8,433,725 B2) teach analogous art to the instant application, that of processing data from multiple sources. Naibo more specifically teaches processing realtime event data streams utilizing continuous query definition parameters. Yan more specifically teaches matching patterns in event data at a given point in time. However, after careful consideration of the claim amendments and response filed on 7/13/2021 and 9/16/2021 and the terminal disclaimer filed and approved on 9/16/2021, the applicant extensively 
The feature of merging realtime event data and static event data is disclosed in claim 21, that recites " synchronizing realtime event data regarding a plurality of assets and static event data regarding the plurality of assets, the synchronizing including obtaining the realtime event data for each of the plurality of assets, the realtime event data for each of the plurality of assets representing that asset at a specific point in time, and the specific point in time for each of the plurality of assets being a same point in time; and merging the synchronized realtime event data regarding the plurality of assets and the static event data regarding the plurality of assets, using one or more operators, into an event stream;” and similarly in independent claims 29 and 36. Consequently, independent claims 21, 29, and 36 and dependent claims 22-28, 30-35, and 37-40 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wong (US Patent 9,423,793 B2)
Park (US Patent 8,352,517 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168